—Appeal by the defendant from a judgment of the County Court, Suffolk County (Leis, J.), rendered January 6, 1994, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant knowingly and voluntarily entered his plea of guilty (see, People v Harris, 61 NY2d 9), and the County Court did not improvidently exercise its discretion in denying the defen*532dant’s request to withdraw his plea (see, People v Pettway, 140 AD2d 721, 722). Moreover, the County Court properly refused to assign the defendant new counsel since the defendant failed to show good cause for the substitution of counsel (see, People v Sawyer, 57 NY2d 12, 18-19).
Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.